Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Glenn Winningham; House of Fearn,                      Appeal from the 67th District Court of
Appellant                                              Tarrant County, Texas (Tr. Ct. No. 067-
                                                       263565-13).        Memorandum Opinion
No. 06-13-00017-CV         v.                          delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Carter participating.
Sarah J. Fullenwider; Officer C. Page;
Ninfa Mares; James D. Rogers; Jeffrey
Halstead; William Rumuly, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.
                                                       RENDERED JULY 17, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk